NO. 07-06-0126-CV

                                        IN THE COURT OF APPEALS

                               FOR THE SEVENTH DISTRICT OF TEXAS

                                                   AT AMARILLO

                                                      PANEL E

                                          OCTOBER 10, 2006
                                   ______________________________

                                     IN THE INTEREST OF E.M.M.
                                 _________________________________

            FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

                        NO. 2005-529,976; HON. RUSTY LADD, PRESIDING
                              _______________________________

                                        Memorandum Opinion
                                  _______________________________

Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

        Ramon Montelongo, Jr., appeals pro se from an order appointing Adelina Perez as

sole managing conservator of E.M.M.; Montelongo was appointed possessory

conservator.2 In his brief, appellant asserts that 1) he was unaware that custody of the

child and the visitation rights of his parents would be determined in the same proceeding,

2) he lacked opportunity to obtain counsel for the trial, 3) he lacked notice of the hearing

and opportunity to prepare for it, and 4) the final order contained provisions not discussed

at the trial. We affirm the order.




        1
            John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment. T E X . G O V ’T
C O D E A N N . §75.002 (a)(1 ) (Vernon Sup p. 2006).

        2
            Th e rec ord s how s that appellant is inc arcerate d, and the child’s m othe r is decea sed .
        First, we note that appellant appeared at the trial of this matter, as did the attorney

he hired to represent him against pending criminal charges. The latter attorney informed

the trial court that his client, Montelongo, “through me appearing pro bono in this matter,

wants to raise” an issue. The issue, however, did not involve any complaint raised at bar.

Nor did he complain to the trial court about lacking counsel to advise him or of insufficient

prior notice of the hearing.            Similarly absent is any objection to the trial court’s

consideration of both custody of the child and visitation by third parties in the same

proceeding. Therefore, any error that may have arisen was waived. Lemons v. EMW Mfg.

Co., 747 S.W.2d 372, 373 (Tex. 1988) (stating that the failure to object or request a

continuance waives error when the trial court proceeds to consider matters a party did not

believe would be considered at a particular hearing).

            As to matters purportedly being included in the final order that went unmentioned

at trial, appellant does not tell us of what those matters consist. Nor does he explain how

the circumstance purportedly harmed him. This is of concern because an appellant must

include in his brief clear and concise argument for the contentions made with appropriate

citations to authorities and to the record. TEX . R. APP. P. 38.1(h). Moreover, the failure to

adequately brief an issue results in its waiver. Sunnyside Feedyard, L.C. v. Metropolitan

Life Ins. Co., 106 S.W.3d 169, 173 (Tex. App.–Amarillo 2003, no pet.). So, due to

inadequate briefing, Montelongo waived his complaint about the supposed deviation

between what was said at the hearing and the substance of the final order. 3




        3
        A pro se plaintiff must follow the applicable laws and rules of pro ced ure. Holt v. F. F. Enterprises,
990 S.W .2d 756, 759 (Tex. App.–Am arillo 199 8, pet. denied).

                                                      2
Accordingly, we overrule his points of error and affirm the judgment.




                                         Brian Quinn
                                         Chief Justice




                                     3